— In a proceeding pursuant to CPLR article 78, inter alia, to compel the respondent to reinstate the petitioner to her position as a teacher, the petitioner appeals from a judgment of the Supreme Court, Kings County (Jones, J.), dated August 8, 1984, which dismissed the proceeding.
Judgment affirmed, with costs.
It is well settled that a probationary employee may be *645discharged without a hearing and without a statement of reasons (see, Matter of York v McGuire, 63 NY2d 760, 761). The proper standard for judicial review of the respondent’s termination of the petitioner’s services as a probationary teacher, is whether his action was arbitrary and capricious (see, Matter of Kaufman v Anker, 42 NY2d 835, 836). A review of the record does not indicate that the respondent’s termination of the petitioner’s services was such an arbitrary and capricious act.
Accordingly, we affirm. Gibbons, J. P., Bracken, Weinstein and Niehoff, JJ., concur.